DETAILED ACTION
This application is a Continuation –in-Part of application 16/451,378.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘any sized concentric circle drawn on a braking surface of the first track, as claimed in claim 8, the third and fourth recesses, as claimed in claims 26,27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 8 objected to because of the following informalities:  claim 8 line 1 “recess” should be ‘recesses’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26,27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 26,27 it is unclear what applicants consider to be the third and fourth recesses.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 the limitation of the ‘any sized concentric circle drawn on a braking surface of the first track” is not completely understood.  Where is this circle in the drawings?

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim s 1-7,9,10,11,13,14,15,18,19,20,21,22,23,24 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim s 1-7,8,9,10,11,12,13,14,15,16,17,18,19,20 of copending Application No. 16/451,378 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-6,9,11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al.
U.S. 2013/0133994 in view of Wang 9,791,008 and Iwai et al. U.S. 2013/0180807.
Regarding claims 1,13 lwai ‘994 shows in the several different embodiments, but particularly figures 5-12, a brake disc assembly for a bicycle comprising a core 24,26, and a ‘brake track’
arrangement at 130a,132a that comprise first and second thermally sprayed layers of stainless
steel onto an aluminum alloy core (para 0030).

The reference to Wang provides one well known example of providing such a connection
Portion as shown at least in figures 11 and 12 in the area of 32c, for connecting first and second
tracks 20c,30c in a bicycle brake disc.
Iwai et al. ‘807 states in para 0024: “While the base rotor plate 21 is illustrated as a one-
piece member, the base rotor plate 21 can be made of more than one piece if needed and/or
desired.
Iwai et al. ‘607 also states at the end of the document in para 0033:
For example, the size, shape, location or orientation of the various components can be
changed as needed and/or desired. Components that are shown directly connected or contacting
each other can have intermediate structures disposed between them. The functions of one
element can be performed by two, and vice versa.
One having ordinary skill in the art at the time the invention was effectively filed would
have found it obvious to have modified Iwai with a connecting portion, as generally taught by
Wang at 32c and Iwai ‘807, by providing a connecting portion in the area of 122c in figures 6+
joining thermally sprayed layers 130,132 in Iwai ‘994, simply to protect the peripheral end of the
core from the environment. Further, to have performed this operation in one step so that the
layer is ‘one piece’ would have been obvious to ensure homogeneity of the layer and to save on
costs and time.
Regarding claim 2 lwai ‘994, as modified above, shows that the core includes a hub

hub of the bicycle, the intermediate portion extending between the hub mounting portion and
the brake surface core portion.
Regarding claim 3 lwai ‘994, as modified above, shows that the core is a unitary piece of
material.
Regarding claim 4 lwai ‘994, as modified above, shows that the core is constructed of
aluminum.
Regarding claim 5 lwai ‘994, as modified above, shows that, wherein the intermediate
portion of the core is wider than the brake track.
Regarding claim 6 note the plurality of openings at 26,426.
Regarding claim 9 , lwai ‘994, as modified, shows that the brake track is formed via a
thermal spray process.
Regarding claim 11 simply to have rounded the connecting portion in Iwai, as modified,
would have been obvious simply to avoid providing a sharp edge that is more susceptible to
damage.
Regarding claim 12 Iwai ‘994, as modified above, shows that the brake surface core portion includes an
opening extending between the first side and the second side, and wherein the brake track
covers an inner radial surface of the brake surface core portion defining the opening.
Regarding claim 14 , lwai ‘994, as modified, shows that the intermediate portion
includes a plurality of openings to enable airflow through the core.
Regarding claims 15 ,17 lwai ‘994, as modified, shows that the core is constructed of
aluminum and the brake track is constructed of stainless steel.
Regarding claim 16 note in paras 0028 and 0030 the core can be formed from aluminum.
Regarding claim 18 , lwai ‘994, as modified, shows that the brake track has a connecting

and second tracks.
Regarding claim 19 , lwai ‘994, as modified, shows that the brake track is a single unitary
piece.
Regarding claim 20 , lwai ‘994, as modified, shows that the connecting portion of the
brake track is rounded between the first and second tracks.
5. 	Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai' 994/Wang/Iwai
‘807 as applied to claim 2 above, and further in view of Iwai U.S. 2013/0168193.
Regarding claim 7 Iwai lacks providing first and second ledges for the first and second tracks, as
claimed.
Iwai '193 (same inventor) provides such an optional arrangement for a bicycle brake disc in
figures 6,17.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have modified the core/intermediate area of Iwai '994 with first and second
‘ledges’, as taught in figures 6,17 of Iwai '193 simply as an obvious alternative method of securing the
stainless steel coatings to either side of the disc.
6. 	Claims 8,10,21-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai'
994/Wang/Iwai ‘807, as applied to claim 1 above, and further in view of Suga et al. 5,735,366 or Ross et
al. 5,765,667.
Regarding claims 8,10,21,25,37 lwai lacks providing first and second sets of recesses formed in the outer surfaces of the first and second tracks.
However note the recesses in the several different embodiments of Wang – not labeled – but in the area of lead lines 20,30 in figure 6 and present throughout the rest of the embodiments.  These recesses do not extend through these two outer discs.

One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have modified the first and second tracks of Iwai with at least one recess that does not extend through the disc (the others would as shown), as taught by Wang, and either Suga or Ross for the reasons above.
Regarding claims 22-45 as explained above, these limitations are considered to be met, as
explained above.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



12/1/21